                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                        NO. 4:20-CV-139-FL


 JOEROAM MYRICK as an Individual and             )
 as Representative on behalf of all others       )
 similarly situated,                             )
                                                 )
                        Plaintiff,               )
                                                 )
       v.                                        )                     ORDER
                                                 )
 CLEVELAND ATKINSON, JR.                         )
 as Sheriff of Edgecombe County; and             )
 EDGECOMBE COUNTY,                               )
                                                 )
                        Defendants.              )



       This matter is before the court on defendants’ motion to dismiss (DE 16) and motion to

stay (DE 18), as well as plaintiff’s motion for leave to file first amended complaint (DE 24). Where

“leave to amend shall be freely given when justice so requires,” Laber v. Harvey, 438 F.3d 404,

426 (4th Cir. 2006) (en banc), and where defendants do not oppose plaintiff’s motion, plaintiff’s

motion (DE 24) is GRANTED. Plaintiff is DIRECTED to file his first amended complaint within

seven days of the date of this order.

       In addition, where “an amended pleading ordinarily supersedes the original and renders it

of no legal effect,” Young v. City of Mount Ranier, 238 F.3d 567, 573 (4th Cir. 2001), defendants’

motion to dismiss (DE 16) is DENIED AS MOOT. Finally, the court has considered defendants’

motion to stay and plaintiff’s opposition thereto. Where defendants assert that they will seek to

file a motion to dismiss the amended complaint, the court GRANTS defendants’ motion to stay




            Case 4:20-cv-00139-FL Document 34 Filed 04/27/21 Page 1 of 2
(DE18), and the court STAYS scheduling conference activities pending the framing of the

pleadings.

       SO ORDERED, this the 27th day of April, 2021.



                                                       _____________________________
                                                       LOUISE W. FLANAGAN
                                                       United States District Judge




                                            2

             Case 4:20-cv-00139-FL Document 34 Filed 04/27/21 Page 2 of 2
